IN THE SUPREME COURT OF THE STATE OF DELAWARE

    JEFFREY W. THOMAS,                      §
                                            §
          Defendant Below,                  § No. 110, 2021
          Appellant,                        §
                                            § Court Below—Superior Court
          v.                                § of the State of Delaware
                                            §
    STATE OF DELAWARE,                      § Cr. ID No. 1403008516 (K)
                                            §
          Plaintiff Below,                  §
          Appellee.                         §

                               Submitted: June 17, 2021
                               Decided:   July 12, 2021

Before SEITZ, Chief Justice; VALIHURA and MONTGOMERY-REEVES,
Justices.

                                      ORDER

         After careful consideration of the appellant’s opening brief, the State’s motion

to affirm, and the record on appeal, we conclude that the judgment below should be

affirmed on the basis of the Superior Court’s order, dated March 26, 2021, denying

the appellant’s third motion for postconviction relief as procedurally barred. The

appellant has not pleaded any circumstances under Rule 61(d)(2)(i) or (d)(2)(ii) that

overcome the procedural bars set forth in Rule 61,1 nor does he claim that the

Superior Court lacked jurisdiction.2



1
    DEL. SUPER. CT. CRIM. R. 61(i).
2
    Id. R. 61(i)(5).
     NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.



                                 BY THE COURT:


                                 /s/ Collins J. Seitz, Jr.
                                       Chief Justice




                                   2